DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is a response to Preliminary Amendment filed 12/06/2022. This application claims benefit of a Provisional Application No. 61/976,976, filed 04/08/2014, wherein claims 1 – 20 are pending and ready for examination.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/03/2021 and 08/25/2021    
are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 5 objected to because of the following informalities:  5. The apparatus of claim 2, wherein the command is configured to check a secure a secure write protection mode of at least a portion of the memory in conjunction with the access protection scheme.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Per claim 18. Claim 18 recites: The tangible non-transitory machine readable medium of claim 17, wherein the instructions comprise instructions to: generate a second message authentication code; determine whether the message authentication code is equivalent to the second message authentication code; and allow access to the indication of the access protection scheme of the memory responsive to the message authentication code matching the second message authentication code.
The Examiner cannot find support for allowing access to the indication of the access protection scheme either in the specification or drawings, hence the Examiner deems this feature as new matter.

Per claim 19. Claim 19 recites: The tangible non-transitory machine readable medium of claim 17, wherein the instructions comprise instructions to alter the indication of the access protection scheme as allowing access to the indication of the access protection scheme.
The Examiner cannot find support for to alter the indication of the access protection scheme as allowing access to the indication of the access protection scheme either in the specification or drawings, hence the Examiner deems this feature as new matter.

Per claim 20. Claim 20 recites: The tangible non-transitory machine readable medium of claim 17, wherein the instructions comprise instructions to check the indication of the access protection scheme as allowing access to the indication of the access protection scheme. 
The Examiner cannot find support for check the indication of the access protection scheme as allowing access to the indication of the access protection scheme either in the specification or drawings, hence the Examiner deems this feature as new matter.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  

Claim 15 recites: The apparatus of claim 13, wherein the controller is configured to alter of the indication as the access of the indication.  The Examiner does not understand what is meant by “configured to alter of the indication” as the access of the indication.  The specification and drawings do not clarify this claim feature.  Simply removing the “of” in “is configured to alter of the indication as the access of the indication” will not cure the claim since claim 15 depends from claim 13 whereby the indication is to the access protection scheme instead of the indication being access to the indication which rendering the claim indefinite. 

Claim 16 recites:  The apparatus of claim 13, wherein the controller is configured to check the indication as the access of the indication. The Examiner does not understand what is meant by “indication as the access of the indication”.  The specification and drawings do not clarify the claim.  Simply removing the “of” in “is configured to alter of the indication as the access of the indication” will not cure the claim since claim 16 depends from claim 13 whereby the indication is to the access protection scheme instead of the indication being access to the indication which renders the claim indefinite.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-14 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6,8-9,11-12,16, and 19-20 of U.S. Application 14/677,712, now U.S. Patent No. 11030122. Although the claims at issue are not identical, they are not patentably distinct from each other because:

Instant Application – 17/337,130
US Patent No. 11030122
Claims 1 and 17:
1. An apparatus, comprising: a memory; and a controller configured to receive a command related to an access protection scheme of the memory, wherein the controller is configured to prevent access to a register storing an indication of the access protection scheme of the memory until the command is authenticated as
being properly issued from an authorized sender.


Here, the controller configured to receive a command is taught by parent claim 1 as controller configured to interpret a command since the command has to be first received along the path if it is to be interpreted.  
Claim 1:
1. An apparatus, comprising: a memory; and a controller configured to interpret a command received along a command path, wherein the controller is associated with a register, wherein the register is configured to store an indication of whether an access protection scheme of the memory is alterable, wherein the controller is configured to prevent alteration to the indication stored in the register until the command is authenticated as being properly issued from an authorized sender.
2. (currently amended) The apparatus of claim 1, wherein the controller is configured to allow access to the register storing the indication of the access protection scheme responsive to authentication of the command received by the controller.
5. (original) The apparatus of claim 4, wherein the controller is configured to allow access to at least a portion of the register responsive to the generated message authentication code matching the message authentication code associated with the command.
3. (original) The apparatus of claim 2, wherein the command is configured to set enable or disable a secure write protection mode of at least a portion of the memory in conjunction with the access protection scheme.
21. (original) The apparatus of claim 17, wherein the host is configured to generate a command to enable or disable setting of the access protection scheme of the embedded memory device as part of the request.
4. (original) The apparatus of claim 2, wherein the command is configured to enable or clear a write protection mode of at least a portion of the memory in conjunction with the access protection scheme.
Here, “enable or clear” is akin to the configure anticipated by claim 5
19. (original) The apparatus of claim 17, wherein the host is configured to generate a command to configure a write protection mode of the embedded memory device as part of the request to alter the access protection scheme.
5. The apparatus of claim 2, wherein the command is configured to check a secure a secure write protection mode of at least a portion of the memory in conjunction with the access protection scheme.

Here, the claimed ‘check’ is anticipated by parent claim 20 as ‘request a read’ whereas the write protection is ‘secure’ taught by parent claim 20 ‘write protection mode’ since the protection secures the ability to write to the memory region.
20. (previously presented) The apparatus of claim 19, wherein the host is configured to generate a second command to request a read of a register field that indicates a configuration of the write protection mode of the embedded memory device as part of a second request.
6. (original) The apparatus of claim 2, wherein the command is configured to alter boot
partition access of the memory in conjunction with the access protection scheme.
16. (previously presented) The tangible non-transitory machine readable medium of claim 14, wherein the instructions comprise instructions to: alter boot partitions as the write protected portion of the embedded memory device responsive to the access protection scheme of the embedded memory device being altered.
7. (original) The apparatus of claim 1, wherein the controller is configured to authenticate the command by accessing a pre-loaded cryptographic key.
2. (original) The apparatus of claim 1, wherein the controller is configured to authenticate
the command by accessing a pre-loaded cryptographic key.
8. (original) The apparatus of claim 7, wherein the controller is configured to authenticate the command by generating a message authentication code responsive to the pre-loaded cryptographic key.
3. (original) The apparatus of claim 2, wherein the controller is configured to authenticate the command by generating a message authentication code responsive to the pre-loaded cryptographic key.
9. (original) The apparatus of claim 8, wherein the controller is configured to authenticate the command by comparing the message authentication code with a second message authentication code associated with the command.
4. (original) The apparatus of claim 3, wherein the controller is configured to authenticate the command by comparing the generated message authentication code with a message authentication code associated with the command.
10. The apparatus of claim 9, wherein the controller is configured to allow access to the register storing the indication of the access protection scheme responsive to the message authentication code matching the second message authentication code associated
with the command.
6. (original) The apparatus of claim 5, wherein the controller is configured to allow access to at least a portion of the register via a command present in the command responsive to the generated message authentication code matching the message authentication code associated with the command.
11. The apparatus of claim 1, wherein the memory and the controller are included
in an embedded multimedia card (eMMC) as the apparatus.
8. (original) The apparatus of claim 1, wherein the memory and the controller are included in an embedded multimedia card (eMMC).
12. The apparatus of claim 1, wherein the access protection scheme protects write access or erase access of the memory.
9. (original) The apparatus of claim 1, wherein the access protection scheme protects write access or erase access of the memory.
13. An apparatus, comprising:
a memory; and a controller configured to receive a command related to an access protection scheme of the memory, wherein the controller is configured generate a first message authentication code, wherein the controller is configured to determine whether the first message authentication code is equivalent to a second message authentication code received as part of the command, wherein the controller is configured to allow access to an indication of the access protection scheme of the memory responsive to the first message authentication code matching the second message authentication code.

Here, the claimed ‘command’ is anticipated by claim 11 as ‘request’ since the request includes the commands.
11. A tangible non-transitory machine readable medium configured to store instructions to: receive a request to alter an access protection scheme of an embedded memory device; generate a first message authentication code; determine whether the first message authentication code is equivalent to a second message authentication code received as part of the request; and allow alteration of the access protection scheme of the embedded memory device responsive to the first message authentication code matching the second message authentication code subsequent to alteration of a stored value in a register of the embedded memory indicative of whether the access protection scheme of the embedded memory device is alterable by the request responsive to the first message authentication code matching the second message authentication code.
14. (original) The apparatus of claim 13, wherein the controller is configured to access a pre- loaded key stored in the apparatus and generate the first message authentication code responsive to the pre-loaded key.  

12. (previously presented) .... wherein the instructions comprise instructions to: access a pre-loaded key and generate the first message authentication code responsive to the pre-loaded key.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM B. JONES whose telephone number is (571) 272-9637.  The examiner can normally be reached on Mon - Fri., 7:00 a.m. to 3:00 p.m.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-3900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /WILLIAM B JONES/Examiner, Art Unit 249112/15/2022